                                             Case 5:20-cv-01520-LHK Document 20 Filed 06/05/20 Page 1 of 7




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6
                                  7
                                  8                                    UNITED STATES DISTRICT COURT
                                  9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11
                                  12        LOUIS FLOYD,                                      Case No. 20-CV-01520-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                           ORDER GRANTING IN PART AND
                                                                                              DENYING IN PART WITHOUT
                                  14               v.                                         PREJUDICE PLAINTIFF'S MOTION
                                                                                              FOR ALTERNATIVE SERVICE
                                  15        SARATOGA DIAGNOSTICS, INC., et al.,
                                                                                              Re: Dkt. No. 15
                                  16                     Defendants.

                                  17
                                  18            Plaintiff Louis Floyd filed this putative class action alleging violations of the Telephone

                                  19   Consumer Protection Act against Defendants Saratoga Diagnostics, Inc. (“Saratoga”) and its Chief

                                  20   Executive Officer Thomas Pallone. ECF No. 1 (“Compl.”). Before the Court is Plaintiff’s motion

                                  21   for alternative service upon Saratoga and Pallone. ECF No. 15 (“Mot.”). For the reasons

                                  22   discussed below, the Court GRANTS in part and DENIES without prejudice in part Plaintiff’s

                                  23   motion for alternative service.

                                  24   I.       FACTUAL AND PROCEDURAL BACKGROUND
                                  25            Plaintiff is a resident of California. Compl. ¶ 1. Defendant Saratoga is a California

                                  26   corporation with its principal place of business in Saratoga, California. Id. ¶ 2. Defendant Pallone

                                  27
                                                                                          1
                                  28   Case No. 20-CV-01520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART WITHOUT PREJUDICE PLAINTIFF'S MOTION FOR
                                       ALTERNATIVE SERVICE
                                             Case 5:20-cv-01520-LHK Document 20 Filed 06/05/20 Page 2 of 7




                                  1    is a resident of California. Id. ¶ 3. Saratoga’s corporate registration with the California Secretary

                                  2    of State identifies Pallone as Saratoga’s Chief Executive Officer, Secretary, Chief Financial

                                  3    Officer, and agent for service of process. Mot. Ex. A. Saratoga’s corporate registration does not

                                  4    identify any other officer or any other person authorized to accept service on behalf of Saratoga.

                                  5    Id. In the same registration, the address listed for service of process on Saratoga is Pallone’s home

                                  6    address of 12619 Paseo Olivos, Saratoga, California 95070. Id. at 3, Ex. A.

                                  7            Plaintiff filed the instant case on March 1, 2020. See Compl. After filing the complaint,

                                  8    during March 2020, Plaintiff’s process server made four attempts at different times of the day and

                                  9    on different days of the week to serve Pallone and Saratoga at Pallone’s home address, consistent

                                  10   with Saratoga’s corporate registration. Mot. at 3, Exs. A, B, C. Plaintiff was unable to effectuate

                                  11   service during the first three visits. Id. at 3, Exs. B, C.

                                  12           On March 17, the fourth visit, Plaintiff’s process server spoke with someone identified in
Northern District of California
 United States District Court




                                  13   the process server’s declaration as “John Doe,” a “co-occupant” of Pallone’s home. Id. John Doe

                                  14   refused to provide his name and stated that Pallone was not available. Id. Plaintiff’s process

                                  15   server served a copy of the complaint and summons on this “John Doe.” Id. The process server

                                  16   also mailed a copy of the documents to Pallone. Id. at 3.

                                  17            Subsequently, Plaintiff made five additional attempts at service in April 2020, on different

                                  18   days of the week and at different times of the day, but was ultimately unable to serve Pallone

                                  19   personally. Id. at 4, Exs. B, C. The process server noted on several occasions that there were cars

                                  20   in the driveway and voices inside the house. Id. Exs. B, C.

                                  21           On May 20, 2020, following Plaintiff’s unsuccessful attempts to serve Saratoga and

                                  22   Pallone, Plaintiff filed the instant motion. See Mot.

                                  23   II.     DISCUSSION
                                  24           In the instant motion, Plaintiff moves the Court to authorize alternative service on Saratoga

                                  25   via the California Secretary of State under California Corporations Code section 1702(a). Id. at 4.

                                  26   Plaintiff further moves the Court to authorize service on Pallone by certified mail. Id. at 5–6. The

                                  27
                                                                                           2
                                  28   Case No. 20-CV-01520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART WITHOUT PREJUDICE PLAINTIFF'S MOTION FOR
                                       ALTERNATIVE SERVICE
                                          Case 5:20-cv-01520-LHK Document 20 Filed 06/05/20 Page 3 of 7




                                  1    Court addresses Plaintiff’s two requests in turn.

                                  2       A. Service on Saratoga via the California Secretary of State
                                  3           Service of a complaint in federal court is governed by Federal Rule of Civil Procedure 4.

                                  4    Specifically, Rule 4(h)(1)(A) provides that service on domestic corporations may be effectuated

                                  5    “in the manner prescribed by Rule 4(e)(1) for serving an individual.” Rule 4(e)(1) permits service

                                  6    “following state law for serving a summons in an action brought in courts of general jurisdiction

                                  7    in the state where the district court is located or where service is made.”

                                  8           The California Code of Civil Procedure provides for service on a corporation to an agent

                                  9    designated for the service of process or to an officer of the company. Cal. Code Civ. Proc.

                                  10   § 416.10(a), (b). If a corporation’s agent to receive service “cannot with reasonable diligence be

                                  11   found at the address designated for personally delivering the process,” a “court may make an order

                                  12   that the service be made upon the corporation by delivering by hand to the Secretary of State . . .
Northern District of California
 United States District Court




                                  13   one copy of the process for each defendant to be served, together with a copy of the order

                                  14   authorizing such service.” Cal. Corp. Code § 1702(a); see, e.g., FTC v. Discountmetalbrokers,

                                  15   Inc., No. 2:16-cv-02112-ODW, 2016 WL 3751618, at *1–2 (C.D. Cal. July 13, 2016) (finding

                                  16   service under section 1702(a) appropriate after the FTC “exhausted all methods of service short of

                                  17   service on the Secretary of State”).

                                  18          For a court to issue such an order, it must be “shown by affidavit to the satisfaction of the

                                  19   court that process against a domestic corporation cannot be served with reasonable diligence” on

                                  20   the corporation’s agent according to California Code of Civil Procedure sections 415.10(a),

                                  21   415.20(a), or 415.30(a) or upon the corporation according to sections 416.10(a)–(c) and 416.20(a).

                                  22   Cal. Corp. Code § 1702(a). See, e.g., Freshko Produce Servs., Inc. v. ILA Prods., Inc., No. 1:19-

                                  23   cv-00017-DAD-BAM, 2020 WL 2039049 at *3 (E.D. Cal. Apr. 28, 2020) (assessing whether

                                  24   plaintiff’s declarations show that service was not possible with reasonable diligence by each of the

                                  25   listed methods); Gambord v. Westside Gas, Inc., No. 17-cv-00262-BLF, 2017 WL 2774408, at

                                  26   *2–4 (N.D. Cal. June 26 2017) (same); Gofron v. Picsel Techs., Inc., No. 9-04041-CW, 2010 WL

                                  27
                                                                                           3
                                  28   Case No. 20-CV-01520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART WITHOUT PREJUDICE PLAINTIFF'S MOTION FOR
                                       ALTERNATIVE SERVICE
                                          Case 5:20-cv-01520-LHK Document 20 Filed 06/05/20 Page 4 of 7




                                  1    4807096, at *1 (N.D. Cal. Nov. 19, 2010) (same). Accordingly, the Court will consider in turn

                                  2    whether Plaintiff has “shown by affidavit” that Saratoga “cannot be served with reasonable

                                  3    diligence” pursuant to California Code of Civil Procedure sections 415.10(a), 415.20(a),

                                  4    415.30(a), 416.10(a), and 416.10(b). See Cal. Corp. Code § 1702(a). Sections 416.10(c) and

                                  5    416.20(a) do not apply because Saratoga is not a bank, and Plaintiff does not allege that Saratoga

                                  6    has forfeited its charter or dissolved. Cal. Code Civ. Proc. §§ 416.10(c), 416.20(a). Thus, the

                                  7    Court need not reach those two sections.

                                  8           First, section 415.10(a) allows service by “personal delivery . . . to the person to be

                                  9    served.” Cal. Code Civ. Proc. § 415.10(a). The nine attempts at service that Plaintiff has shown

                                  10   in the affidavit are sufficient to show that process cannot be accomplished with reasonable

                                  11   diligence by personal delivery to Pallone, Saratoga’s designated agent. Mot. at 3–4, Exs. A, B.

                                  12   See Bein v. Brechtel-Jochim Grp., Inc., 6 Cal. App. 4th 1387, 1392 (1992) (finding three attempts
Northern District of California
 United States District Court




                                  13   at delivery to defendant’s residence sufficient to allow substitute service).

                                  14          Second, section 415.20(a) allows substitute service by leaving a copy of the complaint and

                                  15   summons at the office or home address of the person to be served “with the person who is

                                  16   apparently in charge thereof” and subsequently mailing the documents to the person to be served

                                  17   at the same address where the documents were left. Cal. Code Civ. Proc. § 415.20(a). Plaintiff

                                  18   attempted service at Pallone’s home and office address, which are the same. Mot. at 3, Ex. B.

                                  19   Plaintiff has shown through affidavit an effort to serve Pallone by way of John Doe, a person that

                                  20   Plaintiff’s process server identified as Pallone’s “co-occupant” because John Doe appeared to

                                  21   reside at Pallone’s residence. Id. However, John Doe refused to identify himself, and thus

                                  22   Plaintiff was unable to ascertain whether John Doe was “apparently in charge,” as required for

                                  23   substitute service to be effective under Cal Code Civ. Proc. § 415.20(a). Mot. at 3, Ex. B; see,

                                  24   e.g., Dytch v. Bermudez, No. 17-cv-02714-EMC, 2018 WL 2230945, at *2 (N.D. Cal. May 16,

                                  25   2018) (finding substitute service not effective when the recipient was not shown to be “apparently

                                  26   in charge”). The Court is satisfied that service under section 415.20(a) could not be accomplished

                                  27
                                                                                          4
                                  28   Case No. 20-CV-01520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART WITHOUT PREJUDICE PLAINTIFF'S MOTION FOR
                                       ALTERNATIVE SERVICE
                                          Case 5:20-cv-01520-LHK Document 20 Filed 06/05/20 Page 5 of 7




                                  1    through reasonable diligence in light of Pallone’s co-occupant’s refusal to cooperate with the

                                  2    process server and identify himself.

                                  3           Third, section 415.30(a) allows service by mail with a return envelope, postage prepaid.

                                  4    Cal. Code Civ. Proc. § 415.30(a). Service is complete by this method when “a written

                                  5    acknowledgement of receipt of summons is executed, if such acknowledgement thereafter is

                                  6    returned to the sender.” Id. § 415.30(c). Plaintiff’s motion states that the documents were mailed

                                  7    to Pallone, apparently with no reply because Plaintiff is seeking service by alternative means.

                                  8    Mot. at 3. However, California Corporations Code section 1702(a) requires that Plaintiff

                                  9    document “by affidavit” his attempts to effectuate service. Plaintiff’s purported attempt at service

                                  10   by mail is not mentioned in any of the process server’s declarations, nor is it substantiated in any

                                  11   other affidavit filed with Plaintiff’s motion. Accordingly, the Court finds that Plaintiff has not

                                  12   adequately established by affidavit his attempts to substantiate service by mail pursuant to section
Northern District of California
 United States District Court




                                  13   415.30(a).

                                  14          Fourth, section 416.10(a) allows service on a corporation through its agent. Cal. Code Civ.

                                  15   Proc. 416(a). As described above, Plaintiff’s affidavit shows nine unsuccessful attempts to serve

                                  16   Pallone, Saratoga’s agent. Mot. at 3–4, Exs. A, B. Thus, Plaintiff’s affidavit has shown that

                                  17   process cannot be served on Saratoga by this method of service with reasonable diligence.

                                  18          Fifth, section 416.10(b) allows service to the “president, chief executive officer, or other

                                  19   head of the corporation, a vice president, a secretary or assistant secretary, a treasurer or assistant

                                  20   treasurer, a controller or chief financial officer, a general manager, or a person authorized by the

                                  21   corporation to receive service of process.” Cal. Code Civ. Proc. § 416.10(b). Plaintiff’s affidavit

                                  22   shows attempts only to serve Pallone. Mot. at 3–4, Ex. B. Saratoga’s corporate registration

                                  23   identifies Pallone as Saratoga’s “Chief Executive Officer,” “Secretary,” “Chief Financial Officer,”

                                  24   and “Agent for Service of Process.” Id. Saratoga’s corporate registration identifies no other

                                  25   officer, general manager or person authorized to receive service of process for Saratoga. Id.

                                  26   Thus, Plaintiff’s nine attempts to serve Pallone show that process cannot be served on Saratoga by

                                  27
                                                                                          5
                                  28   Case No. 20-CV-01520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART WITHOUT PREJUDICE PLAINTIFF'S MOTION FOR
                                       ALTERNATIVE SERVICE
                                          Case 5:20-cv-01520-LHK Document 20 Filed 06/05/20 Page 6 of 7




                                  1    this method of service with reasonable diligence. See, e.g., Gambord, 2017 WL 2774408, at *3

                                  2    (finding section 416.10 satisfied when plaintiff was unable to serve the lone identified officer).

                                  3           In sum, although the affidavits Plaintiff filed show substantial efforts to serve Saratoga,

                                  4    Plaintiff has not established by affidavit his attempts to effectuate service via mail to Pallone at his

                                  5    address according to section 415.30(a). Accordingly, the Court DENIES without prejudice

                                  6    Plaintiff’s request to serve Saratoga via the California Secretary of State. Plaintiff may cure the

                                  7    deficiency by refiling a motion that includes an affidavit that shows that service by mail under

                                  8    section 415.30 is not possible with reasonable diligence.

                                  9       B. Service on Pallone by Certified Mail
                                  10          As to individual defendants, Federal Rule of Civil Procedure 4(e)(1) allows for service on

                                  11   an individual “following state law for serving a summons in an action brought in courts of general

                                  12   jurisdiction in the state where the district court is located or where service is made.”
Northern District of California
 United States District Court




                                  13          California Code of Civil Procedure section 413.30 allows a court to “direct that summons

                                  14   be served in a manner which is reasonably calculated to give actual notice to the party to be

                                  15   served.” “To satisfy constitutional norms of due process, the alternative method of service must

                                  16   be ‘reasonably calculated, under all the circumstances, to apprise the interested parties of the

                                  17   action and afford them an opportunity to present their objections.’” Facebook, Inc. v. Banana Ads,

                                  18   Inc., No. 11-3619-YGR, 2012 WL 1038752, at *1 (N.D. Cal. Mar. 27, 2012) (quoting Rio Props.,

                                  19   Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1016 (9th Cir. 2002)).

                                  20          Courts within this district have authorized service upon individuals via certified mail when

                                  21   personal service was unsuccessful. For example, a court permitted service by certified mail under

                                  22   California Code of Civil Procedure section 413.30 when the plaintiff alleged five unsuccessful

                                  23   attempts at addresses found in corporate filings and six attempts at a personal address, a gated

                                  24   home with an intercom. Lagree Techs., Inc., v. Spartacus 20th L.P., No. 17-cv-00795-JST, 2017

                                  25   WL 1374598, at *1 (N.D. Cal. Apr. 17, 2017). The Court found that the plaintiff had adequately

                                  26   alleged the defendant “lived in the gated property and evaded process servers.” Id. at *3.

                                  27
                                                                                          6
                                  28   Case No. 20-CV-01520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART WITHOUT PREJUDICE PLAINTIFF'S MOTION FOR
                                       ALTERNATIVE SERVICE
                                              Case 5:20-cv-01520-LHK Document 20 Filed 06/05/20 Page 7 of 7




                                  1    Therefore, the Court determined that certified mail was a “reasonable alternative likely to provide

                                  2    [defendants] with actual notice.” Id.

                                  3             Here, Plaintiff’s process server has made nine unsuccessful attempts to serve Pallone over

                                  4    a two-month period, at different times of the day and on different days of the week. Mot. at 3–4,

                                  5    Ex. C. The process server noted on several occasions that there were cars in the driveway and

                                  6    voices inside the house. Id. Ex. C. Additionally, on March 17, 2020, the process server served a

                                  7    copy of the complaint and summons on “John Doe,” who refused to identify himself and who

                                  8    stated that Pallone was “not available,” at Pallone’s residence. Id. at 3, Ex. C.

                                  9             On this basis, Plaintiff has adequately alleged that Pallone lives in the property and has

                                  10   avoided service. Therefore, certified mail appears “reasonably calculated to give actual notice to

                                  11   the party to be served.” Cal. Code Civ. Proc. § 413.30; see Lagree Techs., Inc., 2017 WL

                                  12   1374598, at *1.
Northern District of California
 United States District Court




                                  13   III.     CONCLUSION
                                  14            For the foregoing reasons, the Court DENIES without prejudice Plaintiff’s motion to serve

                                  15   process on Saratoga via the California Secretary of State. The Court GRANTS Plaintiff’s motion

                                  16   to serve Pallone by certified mail.

                                  17   IT IS SO ORDERED.

                                  18
                                  19   Dated: June 5, 2020

                                  20                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  21                                                     United States District Judge
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                                                                          7
                                  28   Case No. 20-CV-01520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART WITHOUT PREJUDICE PLAINTIFF'S MOTION FOR
                                       ALTERNATIVE SERVICE
